ARMED SERVICES BOARD OF CONTRACT APPEALS.

Appeal of --                                  )
                                              )
Southern Federal Pilot, Inc.                  )      ASBCA No. 61083
                                              )
Under Contract No. N68836-17-D-0002           )

APPEARANCE FOR THE APPELLANT:                        Edward J. Kin berg, Esq.
                                                      Widerman Malek, PL
                                                      Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Joe D. Baker II, Esq.
                                                      Trial Attorney
                                                      NA VSUP Fleet Logistics Center
                                                      Jacksonville, FL

                                ORDER OF DISMISSAL

       Appellant's unopposed request, dated 26 April 2017, to withdraw its appeal is
granted. The appeal is dismissed without prejudice to the prosecution of ASBCA No. 61119.

       Dated: 4 May 2017




                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61083, Appeal of Southern Federal
Pilot, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals